                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   LANCE P. MCDERMOTT,                                      CASE NO. C19-0714-JCC
10                              Plaintiff,                    ORDER
11          v.

12   MEGAN BRENNAN, United States
     Postmaster General, and UNITED STATES
13   POSTAL SERVICE,
14                              Defendants.
15

16          This matter comes before the Court on Defendants’ motion to dismiss (Dkt. No. 15).
17   Having considered the parties’ briefing and the relevant record, the Court hereby DENIES the
18   motion for the reasons explained below.
19          On June 17, 2016, the Court entered a pre-filing order against Plaintiff. See McDermott v.
20   U.S. Postal Serv., Case No. C16-0377-JCC, Dkt. No. 31 at 6–9 (W.D. Wash. 2016). The order
21   imposed a review process for “[a]ny pro se complaint submitted for filing in this District in
22   which Lance McDermott is a named Plaintiff or purports to act as a party representative.” Id. at
23   8–9. Acting under the apparent belief that the order prohibited him from filing in this District
24   without an attorney, Plaintiff filed a “Request for Judicial Review”—i.e., a complaint—in King
25

26


     ORDER
     C19-0714-JCC
     PAGE - 1
 1   County Superior Court on November 19, 2018. 1 (See Dkt. No. 1-1 at 3.) Plaintiff’s complaint

 2   challenges the Equal Employment Opportunity Commission’s decision to dismiss his EEOC

 3   complaint against Megan Brennan, United States Postmaster General, and the United States

 4   Postal Service. (See id. at 3, 15–17.) The complaint also seeks to consolidate Plaintiff’s challenge

 5   with other employment-related issues that he has raised against USPS. (See id. at 3–14.)

 6          On May 14, 2019, Defendants removed the case to the Court pursuant to 28 U.S.C.

 7   § 1442(a)(1). (Dkt No. 1 at 2.) Defendants now move to dismiss the complaint on the basis that

 8   Plaintiff failed to comply with the Court’s pre-filing order. (See Dkt. No. 15 at 2–6.) However,
 9   Plaintiff’s complaint falls outside of the plain text of the Court’s pre-filing order. That order
10   applies only to pro se complaints that are “submitted for filing in this District.” McDermott, Case
11   No. C16-0377-JCC, Dkt. No. 31 at 8. The present complaint was not “submitted for filing in this
12   District”—it was submitted for filing in King County Superior Court. (Dkt. No. 1-1 at 2.)
13   Consequently, the Court’s June 17, 2016 pre-filing order does not apply to the present complaint.
14   The Court therefore DENIES Defendants’ motion to dismiss.
15          DATED this 30th day of December 2019.




                                                            A
16

17

18
                                                            John C. Coughenour
19                                                          UNITED STATES DISTRICT JUDGE
20

21   1
      For the sake of clarity, the Court emphasizes that its June 17, 2016 pre-filing order does not bar
     Plaintiff from filing an action in this District without an attorney. McDermott, Case No. C16-
22   0377-JCC, Dkt. No. 31 at 8–9. If Plaintiff files an action in this District without an attorney, the
23   pre-filing order imposes certain requirements due to Plaintiff’s history of vexatious litigation. Id.
     Specifically, the order requires that plaintiff “provide a clear statement of the factual and legal
24   basis for each claim asserted, specifically identifying each Defendant against whom the claim is
     asserted.” Id. at 9. The order also requires that Plaintiff include “a signed statement explaining,
25   on a claim-by-claim basis, (a) whether each claim was raised in any prior action (with an
     appropriate citation) and (b) why each claim is not barred by collateral estoppel, res judicata,
26   and/or an applicable immunity.” Id.

     ORDER
     C19-0714-JCC
     PAGE - 2
